COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-087-CV
 
 
IN RE SOUTHWEST NURSING AND       
           
           
           
           
RELATOR
REHABILITATION CENTER
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
The court has considered relator's
petition for writ of mandamus and motion for temporary relief and is of the
opinion that relief should be denied.  Accordingly, relator's petition for
writ of mandamus and motion for temporary relief are denied.
Relator shall pay all costs of this
original proceeding, for which let execution issue.
 
                                                                       
PER CURIAM
 
PANEL B: DAUPHINOT, GARDNER, and WALKER,
JJ.
DELIVERED: April 4, 2003

1. See Tex. R. App. P. 47.4.